Citation Nr: 1443691	
Decision Date: 10/01/14    Archive Date: 10/10/14

DOCKET NO.  06-27 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Whether a timely notice of disagreement (NOD) was received with respect to a September 15, 1993, rating decision. 

2. Entitlement to service connection for glaucoma and sclerotic cataracts. 

3. Entitlement to specially adapted housing (SAH). 

4. Entitlement to a special home adaptation grant. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active duty from August 1953 to January 1971. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from several different rating actions of the of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. The procedural history of the timeliness of the NOD to a September 1993 rating is described below. The claims involving SAH and special home adaption grant originate from a May 2005 rating. 

Regarding the claim of service connection, this appeal came to the Board characterized as a new and material evidence claim stemming from an October 2009 rating. The RO originally issued a decision on December 14, 2006, denying service connection for glaucoma and sclerotic cataracts; the Veteran filed a notice of disagreement in December 2006, but then withdrew it in January 2007. However, in reviewing the file, the Board found a February 9, 2007, notice letter telling the Veteran he had an eye appointment in March 2007. This letter is not date stamped. Resolving doubt, the Board finds under 38 C.F.R. § 3.156(b) (2013), the claim must be considering an original claim open and pending since the December 14, 2006 rating. 

The issue of whether there was a clear and unmistakable error (CUE) in the September 1993 RO rating decision awarding an effective date of April 17, 1990 for a 100 percent rating of schizophrenic reaction with organic brain syndrome and a grant of TDIU has been raised by an April 2009 statement of the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ) (see also a March 2009 deferred rating stating the Veteran should be told to file a CUE claim to achieve his desired result). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2013). 

The issues of service connection for glaucoma and sclerotic cataracts and entitlement to SAH and a special home adaptation grant is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ. 


FINDING OF FACT

The RO issued a decision on September 22, 1993, increasing the rating for schizophrenic reaction with organic brain syndrome to 100 percent and granting a TDIU effective April 17, 1990; the Veteran filed a NOD on September 24, 1996, which was more than one year of the receiving notice of the rating decision. 


CONCLUSION OF LAW

A timely NOD was not filed in response to the September 22, 1993 rating decision. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 19.34, 20.200, 20.201, 20.300, 20.302 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Here, the law is dispositive of this appeal. Therefore, the VCAA is not applicable. See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought). 

Timeliness of an NOD to a September 1993 Rating

On September 22, 1993, the Veteran was notified of, among other decisions, an increased rating to 100 percent for schizophrenic reaction with organic brain syndrome and a grant of a total disability rating for individual unemployability (TDIU). This increased rating award and grant of TDIU became effective April 17, 1990. He received notice letters also dated September 22, 1993. He also received a competency letter around that time (the Veteran was incompetent for the purposes of payment of VA benefits from December 1993 to August 1995.) 

In 1996, the Veteran sent a letter date-stamped September 24, 1996, which requested action on an attached letter dated September 29, 1993 (also date-stamped September 24, 1996). He stated he had submitted an NOD regarding the effective dates assigned by the September 24, 1996 decision. A letter from the Veteran date-stamped September 25, 1996 requests that the effective date of his TDIU be amended to September 1, 1989.

A September 30, 1996 deferred RO rating states that the Veteran needed to be informed that a September 1993 NOD had not been received in 1993 and, as he had only submitted in 1996, it was now untimely. The Veteran was informed of this fact in an October 1, 1996 letter; the letter also stated that unless he could furnish evidence that a NOD was timely received within one year of the September 1993 decision, a NOD could not be accepted. The Veteran responded with an affidavit stating that he sent in a NOD in 1993. The only proof he had was a copy of a September 29, 1993 NOD (which he resubmitted with his September 19, 1996 letter) and the fact that he told his girlfriend at the time.  He also called VA on October 8, 1996 and requested that a copy of his NOD (purportedly dated September 29, 1993) be made part of the record). 

An October 17, 1996 RO letter again informed the Veteran that the NOD was not timely and not received in 1993. The letter explained that the April 17, 1990 date was based on the date he was admitted to a VAMC for treatment of schizophrenia and the 100 percent evaluation was based on evidence of VA examinations conducted in 1992. In July 1990, the Board had confirmed a denial of TDIU and other increased rating claims requested in his August 1989 claim. That decision was also final. He was informed no action could be taken unless he furnished evidence showing he submitted a timely NOD within one year of September 22, 1993. 

In response, the Veteran submitted another copy of his NOD with a September 29, 1993 date (date stamped October 18, 1996). On February 3, 1997, he submitted a CUE claim with an August 1989 RO rating denying TDIU. As this was subsumed by a July 1990 Board decision (described above), the Board found in August 2001 that a prior July 1990 Board decision denying TDIU did not contain CUE. 

In December 2006, a rating decision was rendered on other claims and the Veteran submitted a December 2006 NOD again disagreeing with the effective date of "May 1, 1990" for his total rating (the actual effective date was April 17, 1990). In January 2007, the RO again wrote that the NOD was untimely. The same month, the Veteran wrote that he was appealing a May 1990 effective date as to his service-connected schizophrenia, and nothing else. 

Whether a NOD has been timely filed is an appealable issue. 38 C.F.R. § 19.34 (2013).

An appeal consists of a timely filed NOD in writing and, after a Statement of the Case (SOC) has been furnished, a timely filed Substantive Appeal. 38 C.F.R. § 20.200 (2013). A written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result will constitute a NOD. While special wording is not required, the NOD must be in terms which can be reasonably construed as disagreement with that determination and a desire for appellate review. If the agency of original jurisdiction gave notice that adjudicative determinations were made on several issues at the same time, the specific determinations with which the claimant disagrees must be identified. For example, if service connection was denied for two disabilities and the claimant wishes to appeal the denial of service connection with respect to only one of the disabilities, the NOD must make that clear. 38 C.F.R. § 20.201 (2013).

"[T]he actual wording of the communication and the context in which it was written" must be considered in determining whether it constitutes an NOD. Jarvis v. West, 12 Vet. App. 559, 561 (1999). A broad NOD may confer appellate jurisdiction over all the issues adjudicated in a rating decision. A "narrow or specific NOD," by comparison, may limit appellate jurisdiction to the issue(s) specifically identified in the NOD. See Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000). All communications should be liberally construed. See Jarvis, at 561-62. The Court has made clear that the VA adjudication process "is not meant to be a trap for the unwary . . . a stratagem to deny compensation [nor] a minefield" for claimants. See Percy v. Shinseki, 23 Vet. App. 37, 47 (2009) (quoting Comer v. Peake, 552 F.3d 1362, 1369 (Fed. Cir. 2009). 

The NOD must be filed with the VA office from which the claimant received notice of the determination being appealed unless notice has been received that the applicable Department of Veterans Affairs records have been transferred to another VA office. In that case, the NOD or Substantive Appeal must be filed with the VA office which has assumed jurisdiction over the applicable records. 38 C.F.R. § 20.300.

The NOD must be filed at the agency of original jurisdiction within one year from the date that that agency mailed notice of the determination to the Veteran. Otherwise, that determination will become final. The date of mailing the letter of notification of the determination will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed. 38 C.F.R. § 20.302(a). 

Here, the Board does not find that a NOD was received within one year of the September 22, 1993 rating decision.  Instead, the Veteran sent in a letter dated September 29, 1993 to the RO initially in 1996. As explained, the date stamped evidence shows the September 29, 1993 letter (which the Veteran re-submitted numerous times) was actually received years after September 22, 1993.  Most telling is that the Veteran did not first follow up on his alleged 1993 NOD until 1996. Even after he was initially told that the NOD would not be accepted, he pursued another legal theory (attacking a 1989 RO rating and 1990 Board decision). He returned to his contention that he had filed an NOD only after he did not prevail on that theory (see August 2001 Board decision). 

To the extent the Veteran is asking that the timeliness of his NOD be waived, the Board may implicitly or explicitly waive the issue of the timeliness of a substantive appeal.  A timely filed NOD, however, is a jurisdictional bar to appellate consideration, and this issue may not be waived. See Percy v. Shinseki, 23 Vet. App. 37, 41 (2009). The Board is bound by the law and is without authority to grant an appeal on an equitable basis. See 38 USCA §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994). Thus, the Veteran's appeal must be denied. 

As for any intimation regarding a freestanding earlier effect date claim, such a claim would be dismissed under Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006). The bulk of the Veteran's many statements in the file make clear that what he desires is to receive an effective date for his 100 percent and TDIU rating earlier than April 17, 1990. To that end, the Board has referred his CUE claim above so that his contentions may be properly addressed and adjudicated. 


ORDER

A timely NOD with regard to a September 15, 1993, rating decision has not been received and the claim is denied. 


REMAND

A remand is required to obtain Social Security Administration (SSA) records, a new and updated VA examination and opinion, and to adjudicate the SAH/special home adaptation grant under VA's newly updated regulations addressing blindness. See, 38 C.F.R. §§ 3.159(c)(2), (4) (2013); 3.809a (2014). 



Accordingly, the case is REMANDED for the following action: 

1. Request all Social Security Administration (SSA) records, including decisions and records considered in those decisions. If unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159(e) (2013).

2. Associate all updated VA treatment records in the file; it appears that the last VA records associated with the file were dated in May 2011. 

3. Schedule the Veteran for a new eye VA examination to determine if glaucoma and sclerotic cataracts are related to service, to include any service-connected disabilities such as diabetes mellitus. The examiner should state whether the claims file was reviewed and a copy of this remand should be in the claims file.

The examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diagnosed glaucoma and sclerotic cataracts: 

* had their onset in service, or were otherwise the result of a disease or injury in active service; 

*  are caused by a service-connected disability (to include diabetes mellitus) or

* are aggravated by a service-connected disability (to include diabetes mellitus).

o If glaucoma and sclerotic cataracts are aggravated by a service-connected disability, identify the baseline level of severity of the glaucoma and sclerotic cataracts and the permanent, measurable increase in the glaucoma and sclerotic cataracts' severity that is attributable to the service-connected disability.

The examiner should consider the entire history of the Veteran's vision issues, to include:

* A November 2004 VA optometrist record showing no diabetic retinopathy but glaucoma was suspected; 

* June and September 2005 VA optometrist records stating that vision loss did not agree with findings; 

* A March 2006 VA examination report providing a negative nexus to diabetes showing the Veteran had fairly normal vision until 2001 then showing increased impairment in 2005 after a 2002 MVA where he suffered some anoxia and also showing he did not have diabetic retinopathy;

* A March 2006 aid and attendance report showing he was legally blind because of end-stage glaucoma; 

* Martin Army Community Hospital ophthalmology records from January, June and October 2007, as well as August and November 2008 records; and

* a February 2010 VA examination report with an opinion that that cataracts and glaucoma was a complication of diabetes and the rationale was that the Veteran's diabetes has been poorly controlled. 

The examiner should provide reasons for the opinion. If the examiner is unable to provide an opinion without resort to speculation, the examiner must provide reasons why this is so; and state whether there is additional evidence that would permit the needed opinion to be provided. 

4. After adjudicating the service connection issue, re-adjudicate the SAH/special home adaptation grant under VA's newly updated regulations addressing blindness. 38 C.F.R. § 3.809a (2014). 

5. Readjudicate the claims. If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case and given an opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013). 




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


